

Exhibit 10.1
 
Execution Copy
 
TENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND CONSENT OF GUARANTORS
 
This TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF GUARANTORS (this “Amendment”) is dated as of November 26, 2008, and entered
into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS
INC. (“Holdings”) and its Subsidiaries listed on the signature pages hereof
(collectively, “Borrowers”), the banks and other financial institutions
signatory hereto that are parties as Lenders to the Credit Agreement referred to
below (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”) for the Lenders.
 
Recitals
 
Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of September 18, 2007, that certain Third
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of January 16, 2008, that certain Fourth Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
March 5, 2008, that certain Fifth Amendment to Third Amended and Restated Credit
Agreement and Consent of Guarantors dated as of April 9, 2008, that certain
Sixth Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of April 24, 2008, that certain Seventh Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
August 6, 2008, that certain Eighth Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of October 21, 2008 and that
certain Ninth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of October 29, 2008 (as amended, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Any terms defined in the Credit Agreement and not defined
in this Amendment are used herein as defined in the Credit Agreement;
 
Whereas, the Borrowers have requested the amendments to the Credit Agreement as
further set forth herein; and
 
Whereas, the Lenders and the Agent are willing to agree to the amendments
requested by the Borrowers, on the terms and conditions set forth in this
Amendment;
 
Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders and the Agent agree as
follows:
 
1

--------------------------------------------------------------------------------



1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of Fleetwood and the Borrowers set forth in this Amendment, the
Credit Agreement is hereby amended as follows:
 
1.1 Amendments to Annex A to Credit Agreement (Definitions). The definition of
“Permitted Liens” in Annex A of the Credit Agreement is amended to delete the
“and” at the end of clause “(m)” thereof, delete the period at the end of clause
“(n)” thereof and to replace the same with the following:
 
“; and
 
(o) Liens on life insurance policies listed on a Schedule 7.13(u) hereto,
securing Permitted Life Insurance Policy Debt.”
 
1.2 Amendments to Annex A to Credit Agreement (Definitions). The definitions of
“Borrowing Base,” “Maximum Real Estate Loan Amount,” “Maximum Revolver Amount”
and “Qualified Cash Equivalents” in Annex A of the Credit Agreement are amended
to read as follows:
 
“Borrowing Base” means an amount equal to (a) the sum of (i) eighty-five percent
(85%) of the Net Amount of its Eligible Accounts, plus (ii) the lesser of (A)
the Maximum Inventory Loan Amount and (B) the sum of (1) the lesser of (I)
fifty-five percent (55%) of its Eligible Inventory, valued at the lower of cost
on a first-in, first-out basis or market (other than motor home chassis) and
(II) eighty-five percent (85%) of the appraised orderly liquidation value of its
Eligible Inventory (other than motor home chassis) calculated in a manner
consistent with the methodology used in such appraisal and (2) the lesser of (I)
eighty percent (80%) of its Eligible Inventory, valued at the lower of cost on a
first-in, first-out basis or market (consisting of motor home chassis) and (II)
ninety percent (90%) of the appraised orderly liquidation value of its Eligible
Inventory (consisting of motor home chassis) calculated in a manner consistent
with the methodology used in such appraisal, plus (iii) the lesser of (A)
seventy-five percent (75%) of the appraised fair market value of its Real Estate
Subfacility Assets subject to a Mortgage and (B) the Maximum Real Estate Loan
Amount, plus (iv) one hundred percent (100%) of the amount of Borrowing Base
Cash Collateral in an amount not to exceed the lesser of (X) $50,000,000 and (Y)
the aggregate undrawn face amount of all outstanding Letters of Credit issued
hereunder minus (b) Reserves from time to time established by the Agent in its
reasonable credit judgment. Notwithstanding anything to the contrary in the Loan
Documents, (i) the amount advanced against the Accounts and Inventory of
Fleetwood Folding Trailer shall not exceed $8,000,000 and (ii) the amount
advanced against aggregate manufactured housing Inventory shall not exceed the
lesser of (A) $10,000,000 and (B) 30% of the Borrowing Base attributable to
aggregate Eligible Inventory.
 
2

--------------------------------------------------------------------------------



“Maximum Real Estate Loan Amount” means $12,000,000; provided that such amount
shall reduce (i) on the first day of each Fiscal Quarter after the Tenth
Amendment Effective Date by an amount equal to $375,000, and (ii) from time to
time pursuant to Sections 3.4(b) and 3.4(f); provided further that such amount
shall be reduced by each Additional Secured Debenture First Priority Amount
notified to the Agent from time to time.
 
“Maximum Revolver Amount” means $135,000,000; provided that such amount shall
reduce from time to time pursuant to Sections 3.4(e).
 
““Qualified Cash Equivalents” means, as of any date for any Person, the balance
of cash and marketable securities (other than Borrowing Base Cash Collateral)
held by such Person in the United States on such date, which cash and marketable
securities are held in an account with the Agent and are subject to a first
priority, perfected Lien in favor of the Agent and the use of which is not
otherwise restricted, by law or by agreement.
 
1.3 Amendments to Annex A to Credit Agreement (Definitions). Annex A of the
Credit Agreement is amended to include the following additional definitions in
the appropriate alphabetical order:
 
“Borrowing Base Cash Collateral” means the balance of cash held by such Person
in the United States on such date, which cash is held in a segregated account
with the Agent that is subject to a deposit account control agreement in form
and substance acceptable to the Agent (it being understood that such agreement
shall provide that cash may not be released from such account without the
consent of the Agent), are subject to a first priority, perfected Lien in favor
of the Agent, and the use of which is not otherwise restricted, by law or by
agreement.
 
“Permitted Life Insurance Policy Debt” means Debt secured by Liens on life
insurance policies listed on Schedule 7.13(u) hereto in an aggregate principal
amount not to exceed the cash surrender value of such life insurance policies;
provided that such Debt shall be recourse only to such life insurance policies
and the cash surrender value thereof and shall otherwise be on customary terms
and conditions reasonably acceptable to the Agent; for the avoidance of doubt,
such Debt shall be without recourse to Fleetwood or any of its Subsidiaries or
Affiliates.
 
“Tenth Amendment” means that certain Tenth Amendment to Third Amended and
Restated Credit Agreement and Consent of Guarantors, dated as of November 26,
2008, and entered into by and among Fleetwood, Holdings and its Subsidiaries
listed on the signature pages thereof, the banks and other financial
institutions signatory thereto that are parties as Lenders to this Agreement and
Bank of America, N.A., as administrative agent and collateral agent for the
Lenders.
 
“Tenth Amendment Effective Date” means the “Effective Date” as defined in the
Tenth Amendment.
 
3

--------------------------------------------------------------------------------



1.4 Amendments to Section 3.4(f). Section 3.4(f) shall be amended by deleting
the reference to “[RESERVED]” and replacing it with the following:
 
“(f) Following the initial incurrence of any Permitted Life Insurance Policy
Debt, the Borrowers shall immediately (i) repay the Revolving Loans in an
aggregate principal amount equal to the lesser of (i) the aggregate outstanding
principal amount thereof and (ii) $2,000,000 and (ii) permanently reduce the
Maximum Real Estate Loan Amount by an amount equal to $2,000,000.”
 
1.5 Amendment to Section 5.2. Section 5.2 shall be amended by adding the
following clause (q) after the existing clause (p):
 
“(q) Concurrent with the delivery of each Weekly Borrowing Base Certificate
delivered immediately prior the commencement of each fiscal month in accordance
with Section 5.2(l), a report listing forecasted Availability for such fiscal
month and each of the next two subsequent fiscal months thereafter in a form
reasonably satisfactory to the Agent.”
 
1.6 Amendment to Section 7.13. Clause (u) of Section 7.13 shall be amended by
deleting such clause and replacing it with the following:
 
“(u) Permitted Life Insurance Policy Debt;”
 
1.7  Amendment to Section 7.24. Section 7.24 shall be amended by deleting clause
(b) thereof and replacing it with the following:
 
“(b) Minimum Liquidity. From and after the Ninth Amendment Effective Date, there
shall not have occurred any three consecutive Business Day period over which
Fleetwood, on a consolidated basis, had Fleetwood Liquidity of $25,000,000 or
less for each such Business Day.”


1.8 Amendment to Section 12.11. Section 12.11 shall be amended by adding the
following clause (d) after the existing clause (c):
 
“(d) The Lenders hereby irrevocably authorize the Agent, at its option and in
its sole discretion, to release from any account subject to the Agent’s control
into such other account of Fleetwood or its Subsidiaries as Fleetwood may direct
any (i) cash constituting Borrowing Base Cash Collateral and (ii) any cash that
has been deposited with the Agent to be held as cash collateral for Letter of
Credit Obligations in accordance with clause “fifth” of Section 3.8 (including,
without limitation, any such cash so deposited after being paid by FMC to the
Agent pursuant to the second sentence of Section 3.1 to cash collateralize
Aggregate Revolver Outstandings constituting the undrawn face amount of
outstanding Letters of Credit) or otherwise; provided that immediately upon such
release the Aggregate Revolver Outstandings shall not exceed the lesser of the
Borrowing Base or the Maximum Revolver Amount and both immediately prior to and
immediately following such release no Default or Event of Default shall exist
and be continuing.”
 
4

--------------------------------------------------------------------------------



1.9 Amendment to Schedules. Schedule 7.13(u) attached hereto shall be attached
to the Credit Agreement as Schedule 7.13(u) thereto.
 
2. REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS. In order to
induce the Lenders and the Agent to enter into this Amendment, each of Fleetwood
and each Borrower represents and warrants to each Lender and the Agent that the
following statements are true, correct and complete:
 
2.1 Power and Authority. Each of the Loan Parties has all corporate power and
authority to enter into this Amendment and, as applicable, the Consent of
Guarantors attached hereto (the “Consent”), and to carry out the transactions
contemplated by, and to perform its obligations under or in respect of, the
Credit Agreement.
 
2.2 Corporate Action. The execution and delivery of this Amendment and the
Consent and the performance of the obligations of each Loan Party under or in
respect of the Credit Agreement as amended hereby have been duly authorized by
all necessary corporate action on the part of each of the Loan Parties.
 
2.3 No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the Consent, the performance of the obligations
of each Loan Party under or in respect of the Credit Agreement as amended hereby
and the transactions contemplated hereby do not and will not conflict with or
violate (a) any provision of the governing documents of any Loan Party or any of
its Subsidiaries, (b) any Requirement of Law, (c) any order, judgment or decree
of any court or other governmental agency binding on any Loan Party or any of
its Subsidiaries, or (d) any indenture, agreement or instrument to which any
Loan Party or any of its Subsidiaries is a party or by which any Loan Party or
any of its Subsidiaries, or any property of any of them, is bound, and do not
and will not require any consent or approval of any Person.
 
2.4 Execution, Delivery and Enforceability. This Amendment and the Consent have
been duly executed and delivered by each Loan Party which is a party thereto and
are the legal, valid and binding obligations of such Loan Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agent’s Liens in
the Collateral continue to be valid, binding and enforceable first priority
Liens (except for Permitted Liens) which secure the Obligations.
 
2.5 No Default or Event of Default. No event has occurred and is continuing or
will result from the execution and delivery of this Amendment or the Consent
that would constitute a Default or an Event of Default.
 
2.6 Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents is and will be true and correct in all material
respects on and as of the date hereof and as of the effective date of this
Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.
 
5

--------------------------------------------------------------------------------



3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agent
(by hand delivery, mail or telecopy) by, Fleetwood, the Borrowers and each
Lender and only if and when each of the following conditions is satisfied:
 
3.1 Consent of Guarantors. Each of the Guarantors shall have executed and
delivered to the Agent the Consent.
 
3.2 No Default or Event of Default; Accuracy of Representations and Warranties.
No Default or Event of Default shall exist and each of the representations and
warranties made by the Loan Parties herein and in or pursuant to the Loan
Documents shall be true and correct in all material respects as if made on and
as of the date on which this Amendment becomes effective (except that any such
representation or warranty that is expressly stated as being made only as of a
specified earlier date shall be true and correct as of such earlier date), and
the Borrowers shall have delivered to the Agent a certificate confirming such
matters.
 
3.3 Delivery of Documents. The Agent shall have received such documents as the
Agent may reasonably request in connection with this Amendment.
 
4. EFFECTIVE DATE. This Amendment shall become effective (the “Effective Date”)
on the date of the satisfaction of the conditions set forth in Section 5.
 
5. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement shall mean the Credit Agreement as
amended hereby. Except as expressly amended hereby or waived herein, the Credit
Agreement and the other Loan Documents, including the Liens granted thereunder,
shall remain in full force and effect, and all terms and provisions thereof are
hereby ratified and confirmed.
 
6. Each of Fleetwood and the Borrowers confirms that as amended hereby, each of
the Loan Documents is in full force and effect, and that none of the Credit
Parties has any defenses, setoffs or counterclaims to its Obligations.
 
7. APPLICABLE LAW. THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
8. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.
 
6

--------------------------------------------------------------------------------



9. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document or any waiver thereof. The execution, delivery and effectiveness of
this Amendment do not constitute a waiver of any Default or Event of Default,
amend or modify any provision of any Loan Document except as expressly set forth
herein or constitute a course of dealing or any other basis for altering the
Obligations of any Loan Party.
 
10. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy), all of which taken together shall constitute but one and the same
instrument.
 
[signatures follow; remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.


BORROWERS
FLEETWOOD HOLDINGS INC.
 
FLEETWOOD HOMES OF ARIZONA, INC.
 
FLEETWOOD HOMES OF CALIFORNIA, INC.
 
FLEETWOOD HOMES OF FLORIDA, INC.
 
FLEETWOOD HOMES OF GEORGIA, INC.
 
FLEETWOOD HOMES OF IDAHO, INC.
 
FLEETWOOD HOMES OF INDIANA, INC.
 
FLEETWOOD HOMES OF KENTUCKY, INC.
 
FLEETWOOD HOMES OF NORTH CAROLINA, INC.
 
FLEETWOOD HOMES OF OREGON, INC.
 
FLEETWOOD HOMES OF PENNSYLVANIA, INC.
 
FLEETWOOD HOMES OF TENNESSEE, INC.
 
FLEETWOOD HOMES OF TEXAS, L.P.
By:    FLEETWOOD GENERAL PARTNER
OF TEXAS, INC., its General Partner
 
FLEETWOOD HOMES OF VIRGINIA, INC.
 
FLEETWOOD HOMES OF WASHINGTON, INC.
 
FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.
 
FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 
Tenth Amendment and Consent of Guarantors
 
S-1

--------------------------------------------------------------------------------





 
FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.
 
FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.
 
FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.
 
FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.
 
FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.
 
FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.
 
FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.
 
FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.
 
GOLD SHIELD, INC.
 
GOLD SHIELD OF INDIANA, INC.
 
HAUSER LAKE LUMBER OPERATION, INC.
 
CONTINENTAL LUMBER PRODUCTS, INC.
 
FLEETWOOD GENERAL PARTNER OF TEXAS, INC.
 
FLEETWOOD HOMES INVESTMENT, INC.



By:
/s/ Andrew M. Griffiths
Name:
Andrew M. Griffiths
Title:
Senior Vice President and Chief Financial
Officer



Tenth Amendment and Consent of Guarantors
 
S-2

--------------------------------------------------------------------------------




GUARANTOR
FLEETWOOD ENTERPRISES, INC., as the
Guarantor
         
By:
/s/ Andrew M. Griffiths
 
Name:
Andrew M. Griffiths
 
Title:
Senior Vice President and Chief Financial
Officer



Tenth Amendment and Consent of Guarantors
 
S-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.
 

 
BANK OF AMERICA, N.A., as the Agent and
as a Lender
         
By:
/s/ Todd Eggertsen
 
Name:
Todd Eggertsen
 
Title:
Vice President

 
Tenth Amendment and Consent of Guarantors
 
S-4

--------------------------------------------------------------------------------





   
WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender
         
By:
/s/ Maged Ghebrial
 
Name:
Maged Ghebrial
 
Title:
V.P.



Tenth Amendment and Consent of Guarantors
 
S-5

--------------------------------------------------------------------------------





 
TEXTRON FINANCIAL CORPORATION,
as a Lender
         
By:
/s/ Norbert Schmidt
 
Name:
Norbert Schmidt
 
Title:
Senior Account Executive



Tenth Amendment and Consent of Guarantors
 
S-6

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as
a Lender
         
By:
/s/ Robin L. Arriola
 
Name:
Robin L. Arriola
 
Title:
Vice President



Tenth Amendment and Consent of Guarantors

S-7

--------------------------------------------------------------------------------




WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), as a Lender
       
By:
/s/ Michael White
Name:
Michael White
Title:
Associate

 
Tenth Amendment and Consent of Guarantors
 
S-8

--------------------------------------------------------------------------------



CONSENT OF GUARANTORS
 
Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.
 
IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 26th day of November, 2008.
 
GUARANTORS
FLEETWOOD ENTERPRISES, INC.
FLEETWOOD CANADA LTD.
FLEETWOOD INTERNATIONAL INC.
         
By:
/s/ Andrew M. Griffiths
 
Name:
Andrew M. Griffiths
 
Title:
Senior Vice President and Chief
Financial Officer



Tenth Amendment and Consent of Guarantors
 
S-9

--------------------------------------------------------------------------------



Schedule 7.13(u)
Life Insurance Policies


Insurer
 
Policy
 
Insureds
 
The Prudential Insurance Company of America
 
Split-dollar life insurance policy # 79782810
 
John & Donna Crean
             
John Hancock Life Insurance Company
 
Split-dollar life insurance policy # 08001248-7
 
John & Donna Crean
             
Midwestern United Life Insurance Company
  
Split-dollar life insurance policy # 001047396
  
John & Donna Crean
 

 
Schedule 7.13(u)
 

--------------------------------------------------------------------------------

